SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

93
KA 13-00142
PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KAREEM H. FULLER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Douglas A.
Randall, J.), rendered October 9, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the first degree
and robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the first degree (Penal Law
§ 160.15 [4]) and burglary in the first degree (§ 140.30 [4]). County
Court imposed upon defendant the bargained-for sentence of 12 years of
incarceration to be followed by five years of postrelease supervision.

     Contrary to defendant’s contention, the court properly denied
without a hearing that part of defendant’s omnibus motion seeking
suppression of evidence on the ground that the police lacked probable
cause to detain him. Evaluating “(1) the face of the pleadings, (2)
assessed in conjunction with the context of the motion, and (3)
defendant’s access to information” (People v Mendoza, 82 NY2d 415,
426), we conclude that defendant’s factual allegations were too
conclusory to warrant a hearing (see Matter of Elvin G., 12 NY3d 834,
835; People v Burton, 6 NY3d 584, 587; see also People v Bakerx, 114
AD3d 1244, 1246, lv denied 22 NY3d 1196). Specifically, defendant,
despite having such information available to him, failed to make any
averments with respect to the circumstances of his arrest, the police
actions prior to detaining him, or his conduct before or during the
encounter. Thus, defendant failed to put forth sufficient facts that
“as a matter of law support the ground alleged” (CPL 710.60 [3] [b]).

     Finally, we decline to reduce defendant’s bargained-for sentence
as a matter of discretion in the interest of justice (see CPL 470.15
                               -2-                   93
                                              KA 13-00142

[6] [b]).




Entered:    February 3, 2017         Frances E. Cafarell
                                     Clerk of the Court